Per curiam.
William F. Braziel, Jr., was charged with violating Standards 30, 45, 61, 63, and 65 for commingling approximately $96,000 in a client’s funds from a real estate closing, removing these funds from the firm trust account, and using them for his personal benefit. He admitted the conduct and returned the funds, fully disclosed seven other similar violations, and admitted that other such violations had occurred in the past, that those clients’ funds had been repaid and that no complaints were made as to them. He petitioned the State Disciplinary Board for voluntary surrender of his license to practice law, and the Board recommends that the petition be granted.
This recommendation is approved and, accordingly, William F. Braziel, Jr. is disbarred.

All the Justices concur.